Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 5/26/2022 and the Examiner’s amendment below, all previous claim objections and 35 U.S.C. §112 rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Walter (applicant’s representative) on 5/31/2022.
The application has been amended as follows: 
*Note – unlisted claims remain unchanged from the filing of 5/26/2022.
30. (Currently amended) A hemostasis device, comprising:
an attachment device for securing the hemostasis device to a patient, said attachment device comprising a substantially U- shaped substantially rigid band adapted to be secured to the patient’s wrist wherein the band fits over the patient's wrist where the wrist is received in an open central portion of the band to maintain a pressure applied to the patient’s wrist and carrying:
a first positionable inflatable pressure application member movable along a first extent of the substantially U- shaped substantially rigid band for positioning over a first site on the patient,
wherein said substantially rigid substantially U-shaped substantially rigid band acts as a hinge, keeping pressure from being applied to the entire wrist of the patient’s arm, allowing specific pressure application where needed by the first positionable inflatable pressure application member, which mimics pressure applied by a finger by medical personnel, as is done when no hemostasis device is available, 
wherein said the first extent along which said first positionable inflatable pressure application member may be moved, 
wherein said substantially U- shaped substantially rigid band comprises first engagement members and said first positionable inflatable pressure application member comprises second engagement members, wherein upon inflation of the first positionable inflatable pressure application member, the first and second engagement members interact to secure the first positionable inflatable pressure application member against movement along said at least one slot.
31. (Currently amended) The hemostasis device according to claim 30 wherein said first positionable inflatable pressure application member includes a substantially clear viewing portion for enabling viewing of the position on the patient where said first inflatable pressure application member presses when inflated.
32. (Currently amended) The hemostasis device according to claim 31 wherein said first inflatable pressure application member collapses to retract away from the patient when deflated.
34. (Currently amended) The hemostasis device according to claim 30, said first inflatable pressure application member further comprises a receptacle for holding a substance wherein the substance is dispensed to the patient by pressure provided by the first positionable inflatable pressure application member.
41. (Currently amended) A hemostasis wrist band comprising:
a substantially rigid partial cuff member, having a U shape, to fit over a patient’s wrist therein said substantially rigid partial cuff member having a first slot defined at a first portion of a first edge of the substantially rigid partial cuff member and a second slot defined at a first portion of a second edge of the substantially rigid partial cuff member;
a first positionable inflatable pressure bubble member adapted to slide along a first portion of the cuff member for positioning of the first pressure bubble member over a first desired pressure application location,
wherein said first positionable inflatable pressure bubble member slides in an area that is defined by said first and second slots.
57. (Currently amended) The hemostasis device according to claim 30, wherein said first positionable inflatable pressure application device comprises an inflatable member adapted to press against the first site on the patient when inflated.
59. (Canceled) 
60. (Currently amended) The hemostasis device according to claim 30 wherein said first and second engagement members comprise serrations defined on one of said substantially U- shaped substantially rigid band and said first positionable inflatable pressure application member and corresponding projections on the other of said substantially U- shaped substantially rigid band and said first positionable inflatable pressure application member, wherein inflation of said first positionable inflatable pressure application member results in said projections to be in engagement with the serrations, to first positionable inflatable pressure application member against movement along said at least one slot 
61. (Currently amended) The hemostasis device according to claim 30, further comprising a second positionable inflatable pressure bubble member adapted to slide along a second portion of the cuff member for positioning of the second pressure bubble member over a second desired pressure application location wherein the at least one slot a second extent along which said second positionable inflatable pressure application member may be moved.
62. (Currently amended) The hemostasis device according to claim 61 wherein engagement members, wherein upon inflation of the at least one slot 
63. (Currently amended) The hemostasis device according to claim 62 wherein said first, second and third engagement members comprise serrations defined on one of said substantially U- shaped substantially rigid band and said first and second positionable inflatable pressure application members and corresponding projections on the other of said substantially U- shaped substantially rigid band and said first and second positionable inflatable pressure application members, wherein inflation of said first and second positionable inflatable pressure application members results in said projections to be in engagement with the serrations, to at least one slot 
66. (Currently amended) A hemostasis device, comprising:
an attachment device for securing the hemostasis device to a patient, said attachment device comprising a substantially U- shaped substantially rigid band adapted to be secured to the patient’s wrist wherein the band fits over the patient's wrist where the wrist is received in an open central portion of the band to maintain a pressure applied to the patient’s wrist and carrying:
a first positionable inflatable pressure application member movable along a first extent of the substantially U- shaped substantially rigid band for positioning over a first site on the patient,
wherein said substantially U- shaped substantially rigid band has at least one slot defined along a portion which interacts with the first positionable inflatable pressure application member for defining a guiding track to provide an extent along which said first positionable inflatable pressure application member may be moved,
 wherein said substantially U- shaped substantially rigid band comprises first engagement members and said first positionable inflatable pressure application member comprises second engagement members, wherein upon inflation of the first positionable inflatable pressure application member, the first and second engagement members interact to secure the first positionable inflatable pressure application member against movement along said at least one slot.

Allowable Subject Matter
Claims 30-32, 34, 41, 42, 44-46, 50, 52, 54-66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Akerfeldet (US 2003/0055453) in view of Benz et al (US 2015/0018869) and Corrigan, Jr. (US 2014/0142615).
Akerfeldt discloses a hemostasis device (1) (Fig. 11), comprising: an attachment device for securing the hemostasis device to a patient, said attachment device comprising a substantially U-shaped substantially rigid band (support arm 2 and compressor arm 2 along with their base make up the legs of the substantially U-shape as seen in Fig. 11.  The attachment device is considered to be inherently substantially rigid since [0027] discloses the purpose of the arms is to provide a clamp to allow pressure to be applied onto the radial artery.  If the attachment device was not substantially rigid, the clamp would not be able to provide the necessary pressure to the radial artery) adapted to be secured to the patient's wrist (Fig. 11; [0025]) wherein the band fits over the patient’s wrist where the wrist is received in an open central portion (opening of the U-shape) of the band to maintain a pressure applied to the patient's wrist (Fig. 11) and carrying: a positionable inflatable pressure application member (6) for positioning over a first site (radial artery) on the patient (Fig. 11); [0035]); wherein said substantially rigid substantially U-shaped band acts as a hinge, keeping pressure from being applied to the entire wrist of the patient’s arm, allowing specific pressure application where needed by the positionable inflatable pressure application device, which mimics pressure applied by a finger by medical personnel, as is done when no hemostasis device is available ([0028]-[0030], [0035]). 
Benz et al teaches a hemostasis wrist band (10B) (Fig. 9) having a positionable pressure bubble member (70) adapted to slide and move along a portion of the wrist engaging portion (11b) ([0052]) for positioning of the pressure bubble member over a first desired pressure application location (101) (Fig. 4; [0052]).  
Corrigan, Jr. teaches a hemostasis wrist band (20) (Figs. 1-3) having a positionable pressure member (100) slidable on a slider (38) disposed along a slot (defined between rails 66) of the rigid band (34) to allow the pressure member to slide to the proper position for applying pressure ([0048]).  The tab (90) of the slider (38) is provided with a gripping ledge (98) to engage with the rigid band ([0041]). 
In regards to independent claims 30 and 66, the prior art of record does not disclose or fairly suggest either singly or combination the claimed hemostasis device comprising, inter alia, the claimed first and second engagement members, wherein upon inflation of the positionable inflatable pressure application member, the first and second engagement members interact to secure the positionable inflatable pressure application member against movement along the at least one slot.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
In regards to independent claim 41, the prior art of record does not disclose or fairly suggest either singly or combination the claimed hemostasis device comprising, inter alia, the cuff member having a first slot at a first portion of a first edge of the cuff member and a second slot at a first portion of a second edge of the cuff member.  The slot is one central open slot in Corrigan, Jr. for the purpose of viewing and accessing the access site ([0030]).   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ferber (US 5709647) teaches a substantially U-shaped substantially rigid band for placement onto a user’s hand for applying pressure to a site using a slidable pressure member mounted in a slot.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771